Sanford Bernstein Strategic Decisions ConferenceMay 27, 2009 Pacific Gas and Electric Company (PG&E) PG&E SERVICE AREAIN CALIFORNIA 2 3-year Total Shareholder Return Merchant Generator Group Merchant Generator Group AES CorporationDynegy Inc.Mirant CorporationReliant Energy AES CorporationDynegy Inc.Mirant CorporationReliant Energy Comparator Group Comparator Group Ameren CorporationConsolidated EdisonNiSource Inc.Southern CompanyAmerican Electric PowerEntergy CorporationPinnacle West CapitalTECO EnergyCenterpoint EnergyFPL GroupProgress EnergyXcel Energy Inc. Ameren CorporationConsolidated EdisonNiSource Inc.Southern CompanyAmerican Electric PowerEntergy CorporationPinnacle West CapitalTECO EnergyCenterpoint EnergyFPL GroupProgress EnergyXcel Energy Inc. 3 1-year Total Shareholder Return 4 5 PCG Investment Case •PCG is focused on better service to our customers,which is the foundation of our growth: •
